Citation Nr: 1337883	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  07-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, also claimed secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Board denied the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder in an April 2009 decision.  The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (Joint Motion), a June 2010 Court Order remanded the case to the Board.  In December 2010, the Board vacated the 2009 Board decision and remanded the claim for development consistent with the terms of the Joint Motion.  In a January 2012 decision, the Board reopened the claim and remanded it for further development.  The claim was once again remanded by the Board in November 2012 for further development.  

In an August 2013 statement, the Veteran indicated he injured his back in the military.   Although not explicitly stated, the statement raises the issue of whether the Veteran's previously denied claim seeking entitlement to service connection for a low back disorder can be reopened.  The issue has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  


FINDING OF FACT

Posttraumatic stress disorder (PTSD) cannot be reasonably disassociated with the Veteran's military service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he incurred a psychiatric disorder as a direct result of his military service.  In the alternative, he indicates he incurred depression as a result of dealing with chronic back pain through the years.

In a November 2012 Board decision, the Board determined that service connection for a back disorder is not warranted.  Thus, the Veteran's claim for entitlement to service connection for a psychiatric as due to his back disorder must fail as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); see 38 C.F.R. § 3.310 (2013).

The Veteran mainly contends, however, that he incurred a psychiatric disorder, to include PTSD, as a result of his duties as a medical service specialist in the U.S. Air Force.  He indicated that he worked with children, obstetrics, and injured and/or dying soldiers during his military service.  He indicated that he was exposed to injured and dying patients whom he developed a close bond with and he also was tasked with disposing of aborted fetuses in a hospital incinerator.  The Veteran also testified that an in-service helicopter crash sent numerous injured and dying soldiers to the hospital.  He claims he witnessed many fellow servicemen die.  

His service treatment records do not confirm any in-service treatment, complaints, or diagnoses for a psychiatric disorder.  Additionally, despite extensive efforts, the VA could not independently verify any of the claimed in-service stressors.

His personnel records, however, do confirm his military occupation specialty as a medical service specialist and his various duty assignments.  He worked in the Obstetrical-Delivery Ward of the AFB Hospital from August 1969 to November 1969, and again from December 1969 to November 1970.  He also worked in the Medical Surgical Pediatric Ward in October 1967. 

After service, the medical evidence indicates that the Xanax was prescribed for depressive symptoms in December 1988, over a decade after service.  Private and VA outpatient treatment records indicate treatment for anxiety, depression, and PTSD thereafter.  Private records indicate that he was treated for anxiety in November 1994, and hospitalized for his "long history of depression" in 2001, following panic attacks in July 2001 and August 2001.  In December 2001, the Veteran's private physician indicated that the Veteran was being treated for major depressive disorder, panic disorder, and generalized anxiety disorder, which were significantly worsened by his chronic back pain.  An October 2003 private treatment record similarly noted depression related to back pain.  

VA outpatient treatment records from 2003 to 2012 indicate various diagnoses, most significantly PTSD and depression.  A July 2008 VA outpatient treatment record indicated that the Veteran's depression started in the military.  At that time, the VA examiner noted "R/O [rule out] PTSD."  PTSD was diagnosed shortly thereafter in 2009.  

The Veteran was afforded a VA examination in July 2013 where the examiner concluded the Veteran met the diagnostic criteria for both PTSD and depression.  The examiner noted the Veteran's in-service stressors as a hospital medical worker, doctor's assistant.  Specifically, the examiner noted: 

...[the] Vet[eran] witnessed numerous patients dying, many of whom he had daily personal contact with for as long as months.  He then sometimes had to prepare the body and take it to the morgue.  This also occurred with children/babies who he had gotten to know.  He [said] the last time he ever cried was when an 8 year old boy he took care of died of a brain tumor. . . .  Vet[eran] also dealt with abortions and took the aborted fetuses to the incinerator.

The examiner found the Veteran met the criteria for the diagnosis of PTSD in light of his symptoms and reported stressors.  The examiner noted that certain smells and hospitals will trigger the Veteran's symptoms.  

The Veteran's statements are competent evidence to describe in service accidents and duties performed.  With regard to PTSD, however, credible supporting evidence is required showing that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  The RO made significant efforts in attempt to confirm any specific incident the Veteran raised, to include his duties disposing aborted fetuses.  No specific incident could be confirmed.  However, that the Veteran's military occupation specialty and specific assignments at various hospital wards has been objectively confirmed within his personnel records.  Given the circumstances of his service, his lay statements describing working with injured and dying patients is credible as it is consistent with the time, place, and circumstances of his service.  Thus, the Board finds the Veteran's personnel records as sufficient, credible supporting evidence showing that his claimed in-service stressors occurred.  

The July 2013 VA examiner's opinion, moreover, links the Veteran's PTSD diagnosis to his overall duties of working with the injured or dying.  While specific events are also mentioned, the examiner's diagnosis was not predicated on any one of these specific incidents.  In light of the evidence in this case as described above, the Board finds the evidence is at the very least in relative equipoise.  As such, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


